Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.
 
EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend Claims 1 & 7 as follows:


b.	Per claim 1, line 19, change “is disposed” to –disposed--.
c.	Per claim 7, line 2, change “the housing of the laptop” to –a housing of the laptop--.

Allowable Subject Matter

3.	Claims 1-9 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because independent claim 1, recites the limitations: “A dustproof device for laptops, comprising a heat dissipating device disposed in a laptop to form the dustproof device… a fan set for providing heat dissipating wind force and dust removing wind force, comprising: a housing having an opening disposed on a lateral side thereof; a rotating section disposed inside the housing, wherein on a side of the housing that accommodates the rotating section is correspondingly disposed a cutout section; and a guiding device disposed inside the housing between the rotating section and a lateral side of the opening, wherein a dust removing path is formed between the guiding device and an inner wall surface of the housing adjacent to the guiding device, wherein the guiding device is a curved sheet body in structure… an indented section disposed in the heat dissipating fin and aligned with the dust removing path to allow dust to be blown out of the laptop through the indented section while the laptop is performing dust removal, 
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, is believed to render said claim(s) and all claims depending therefrom (claims 2-9) allowable over the prior art references of record, taken alone or in combination. 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835